On Rehearing.
KRUPANSKY, Circuit Judge.
Plaintiff-appellant Beutine Demery (Demery) has petitioned this court for rehearing of its decision affirming the district court’s dismissal of his 42 U.S.C. § 1981 action as time-barred under Ohio’s applicable one-year statute of limitations. Ohio Rev.Code § 2305.11. In his petition, *1264Demery argued that this court erred by applying the same statute of limitations to both §§ 1981 and 1983 claims and by applying it retroactively to bar his § 1981 claim. The Supreme Court, since this court’s decision in this case, has confirmed this court’s conclusion that § 1981 claims, like § 1983 claims, should be treated as personal injury actions when selecting the appropriate state statute of limitations applicable to such claims. Goodman v. Lukens Steel Co., — U.S. -, 107 S.Ct. 2617, 96 L.Ed.2d 572 (1987). Accordingly, this court reaffirms its determination that the one-year limitations period embodied in Ohio Rev.Code § 2305.11 applies to both §§ 1981 and 1983 claims for the reasons set forth in this court’s opinion in Demery v. City of Youngstown, 818 F.2d 1257 (6th Cir.1987).
With regard to the retroactive application of this decision, Demery directs this court’s attention to the Supreme Court’s recent decision in St. Francis College v. Al-Khazraji, — U.S.-, 107 S.Ct. 2022, 95 L.Ed.2d 582 (1987), wherein the Court affirmed the Third Circuit’s refusal to apply its decision in Goodman v. Lukens Steel Co., 777 F.2d 113 (3d Cir.1985), aff'd, — U.S. -, 107 S.Ct. 2617, 96 L.Ed.2d 572 (1987), retroactively. The Third Circuit in Goodman, like this court in the case at bar, determined that the same personal injury statute of limitations applied to both §§ 1981 and 1983 actions. In affirming the Third Circuit’s retroactivity determination, the Supreme Court noted that the circuit had previously applied Pennsylvania’s six-year statute of limitations in § 1981 actions, that the decision in Goodman overruled its prior holding by applying a shorter statute of limitations, and that the plaintiff was entitled to rely upon the prior decision applying the longer limitations period. Under these circumstances, the Court concluded that the Third Circuit properly refused to apply Goodman retroactively.
This court, like the Third Circuit, had previously held that Ohio’s six-year statute of limitations, Ohio Rev.Code § 2305.07, applied in § 1981 employment discrimination actions. Mason v. Owens-Illinois, Inc., 517 F.2d 520 (6th Cir.1975). Demery reasonably relied upon Mason in filing this action approximately three years after his discharge from the Youngstown Police Department. This court therefore concludes that in circumstances where this decision would mandate the application of a shorter limitations period than had previously been applied in § 1981 actions, it should not be applied retroactively. Accordingly, the petition for rehearing is GRANTED, and the judgment of the district court is REVERSED and the case is REMANDED for further proceedings not inconsistent with this opinion.